 1
 2
                                                                          JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     CHARLEAN LATRICE MCDADE,                  ) NO. CV 19-5377-KS
11                                             )
                 Plaintiff,
12         v.                                  )
                                               ) JUDGMENT
13                                             )
     COMMISSIONER OF SOCIAL                    )
14
     SECURITY,                                 )
15                    Defendant.               )
16   _______________________________           )

17
           Pursuant to the Court’s Memorandum Opinion and Order, IT IS ADJUDGED that the
18
     decision of the Commissioner of the Social Security Administration is reversed, and the above-
19
     captioned action is remanded for further proceedings consistent with the provisions of the
20
     Memorandum Opinion and Order.
21
22
     DATE: April 6, 2020
23
24                                                  __________________________________
                                                            KAREN L. STEVENSON
25
                                                    UNITED STATES MAGISTRATE JUDGE
26
27
28
